Citation Nr: 1032715	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-20 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of the 
colon due to herbicide and asbestos exposure.  

2.  Entitlement to service connection for metastatic carcinoma of 
the right lung due to herbicide and asbestos exposure.  


REPRESENTATION

Appellant represented by:	Anthony C. Hayes, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to January 
1964 and from October 1965 to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In January 2008, the Board issued a decision in which it denied 
this appeal.  The Veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Veterans Court).  In a May 
2010 decision, the Veterans Court issued a decision vacating the 
Board's decision and remanding the issues to the Board for 
further development and readjudication consistent with the 
Veterans Court's decision.  


FINDING OF FACT

The Veteran's adenocarcinoma of the colon, and subsequent 
metastatic adenocarcinoma of the right lung manifested many years 
after separation from active service and was not caused by in-
service exposure to asbestos and/or herbicides.  


CONCLUSIONS OF LAW

1.  Adenocarcinoma of the colon was not incurred or aggravated 
during active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.307, 3.309 
(2009).

2.  Metastatic carcinoma of the right lung was not incurred or 
aggravated during active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.307, 
3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection

Additional pertinent evidence has been submitted by the Veteran 
since the RO last reviewed these issues.  In a July 2010 letter 
the Veteran waived RO consideration of the additional evidence.  
Hence, the Board will consider all evidence of record in deciding 
the appeal.  38 C.F.R. § 20.1304(c) (2009).  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

As a result of his service in the Republic of the Vietnam during 
the Vietnam War, the Veteran is presumed to have been exposed an 
herbicide agent containing dioxin or 2,4- dichlorophenoxyacetic 
acid.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(a)(6).  However, 
neither colon cancer nor adenocarcinoma are subject to 
presumption of service connection based on exposure to 
herbicides.  38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 59 
Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 
(1996).  Adenocarcinoma of the colon is not listed as a disease 
that may be presumptively service connected for veterans exposed 
to an herbicide agent during active service.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e).  Presumptive service connection 
refers to the primary cancer so that metastatic right lung cancer 
is not subject to presumptive service connection under 
38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e).  VAOPGCPREC 18-
97; Darby v. Brown, 10 Vet. App. 243 (1997).  Therefore, service 
connection is not available in this case by operation of this 
presumption.  

Notwithstanding the foregoing presumptive provisions, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran's military occupational specialty as a special 
vehicle repairman, performing duties such as repairing asbestos-
covered brake lines, is considered one of the major occupations 
involving exposure to asbestos.  See VA Adjudication Manual M21-
MR, Part IV.ii.2.C.9.  

Submitted by the Veteran is a document entitled "PLAINTIFFS' 
FIRST AMENDED ANSWERS TO DEFENDANTS' STANDARD INTERROGATORIES" 
from the U.S. District Court of for the District of South 
Carolina involving asbestos litigation between the Veteran and 
Bendix Corporation, and indicating that the answers were pursuant 
to interrogatories serviced in October 1985.  The Veteran's 
answers to interrogatories indicates that that the Veteran worked 
with brake and clutch materials prior to, during, and after 
service and his assertion that he was exposed to asbestos at all 
of these jobs.  Hence, the Board does not dispute that the 
Veteran was exposed to asbestos during active service.  

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities resulting asbestos exposure.  The 
date of this amended material is December 13, 2005.  The Veterans 
Court has held that VA must analyze an appellant's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).  

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation 
of asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).  

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not:  (1)  service records 
demonstrate the veteran was exposed to asbestos during service; 
(2)  development has been accomplished sufficient to determine 
whether or not the veteran was exposed to asbestos either before 
or after service; and (3)  a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

Associated with the claims file are treatment records which 
reflect the first manifestation of adenocarcinoma of the colon in 
May 1984, which is many years after the Veteran's discharge from 
service.  The presumptive provisions for chronic diseases are 
therefore not for application.  

In July 1984, the Veteran underwent a left hemicolectomy and 
abdominoperineal resection with a permanent colostomy.  A later 
discovered nodule in the right lung was diagnosed by biopsy 
specimen as moderately differentiated adenocarcinoma consistent 
with colon primary.  

This case turns on whether the veteran's adenocarcinoma of the 
colon and metastatic carcinoma of the right lung is causally 
related to events in service, to include his exposure to asbestos 
and herbicides.  See Combee, 34 F.3d at 1043-1044.  That case 
involved a situation where there was no operative presumption 
that the disease at issue was caused by exposure to radiation.  
However, what is important is, with regard to the instant case,  
is the Federal Circuit's repeated reference to the need for proof 
of causation where there is no applicable presumption of service 
connection.  These references are as follows:  

Both the Board and the Court of Veterans 
Appeals construed section 5 of the 
Veterans' Dioxin and Radiation Exposure 
Compensation Standards [citation omitted] 
to preclude proof of direct service 
connection.  Because section 5 does not 
remove a veteran's right to pursue direct 
service connection with proof of actual 
direct causation, this court reverses and 
remands for such consideration.

Id. at 1040

"Because section 5 does not remove a veteran's right to pursue 
direct service connection with proof of actual direct causation, 
this court reverses and remands for such consideration"  Id at 
1040.  "Actual causation carries a very difficult burden of 
proof."  Id. at 1042.  "As discussed, this route includes the 
difficult burden of tracing causation to a condition or event 
during service."  Id. at 1043.  

"The Radiation Compensation Act does not, 
however, preclude or authorize the VA to 
preclude the veteran from proving actual 
direct causation if the veteran is able to 
do so.  To the extent 38 C.F.R. § 3.311b 
forecloses the veteran's right to present 
proof of actual causation, it lacks support 
in the Act."  Id. at 1044.  "To the extent 
that the Board and the Court of Veterans 
Appeals denied Mr. Combee the chance to 
prove actual causation.  

Id. at 1045.  

It is clear from this language of Combee that what is required to 
grant service connection in a case where the disease did not have 
onset during service and there is no operative presumption is 
proof (to a equipoise standard) is evidence that some event (in 
this case exposure to an herbicide or asbestos) actually caused 
the disease.  

As explained in the article submitted by the Veteran, ASBESTOS 
FIBRE DUST AND GASTRO-INTESTINAL MALIGNANCIES.  REVIEW OF 
LITERATURE WITH REGARD TO A CAUSE/EFFECT RELATIONSHIP, by A.B. 
Miller, published in 1978 in the Journal of Chronic Diseases, an 
epidemiological showing of an association between exposure to 
asbestos and subsequent development of gastro-intestinal cancers 
does not mean that the association is one of causation.  Miller 
makes this clear in the first sentence of his DISCUSSION on page 
28 of the article when he writes: 

There is no doubt that an association has 
been demonstrated between exposure to 
asbestos and the subsequent development of 
cancers of the gastro-intestinal tract, 
particularly that of the esophagus, 
stomach, colon and rectum.  The important 
question is the extent to which this 
association can be interpreted as being 
causal.  

Important for this case, the Board finds that there simply is no 
competent evidence of record that exposure to asbestos or 
exposure to herbicides caused the Veteran's colon cancer.  Hence, 
the claim fails for lack of a showing of causation, both as to 
the cancer found in the Veteran's colon, and that colon cancer 
that metastasized to his lung.  

There are several medical opinions of record relevant to the 
issues on appeal.  Of note is that most of the evidence submitted 
in support of the Veteran's claim was initially presented in the 
context of civil litigation in U.S. District Court between the 
Veteran and Bendix Corporation; hence the nature of some of the 
evidence including a deposition and answers to interrogatories.  
The Board has a duty to assess all evidence of record and assign 
probative weight to the evidence, as it has done so in this case.  
The Board may appropriately favor the opinion of one competent 
medical authority over another, provided that it offers an 
adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

Guiding factors in evaluating the probity of a medical opinion 
are whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles and 
methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  There 
is requirement that a medical expert review the Veteran's claims 
file in order for the opinion to be probative.  Id. at 303.  
"That the medical expert is suitably qualified and sufficiently 
informed are threshold considerations; most of the probative 
value of a medical opinion comes from its reasoning."  Id. at 
304.  

Medical evidence that is speculative or inconclusive in nature 
cannot be used to support a claim.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

Evidence submitted in support of the Veteran's claims includes 
letters from a pathologist, "A. E.", M.D.  In an October 4, 
1986 letter, provided an opinion that the Veteran's colon cancer 
was epidemiologically related to his occupational exposure to 
asbestos.  Dr. A.E. began that letter by stating as follows:  

on 5/17/85 I reported that in my review of 
the slide of the colon tumor, [redacted], 
resected on 5/17/84, that he had an 
adenocarcinoma of the colon.  In my review 
of the slide of the lung biopsy [redacted], 
on 7/12/84, there was an adenocarcinoma, 
probably metastatic from the colon cancer.  
In addition, there was mild to moderate 
interstitial fibrosis.  A report dated 
6/9/84 of a transbronchial biopsy, [redacted]
[redacted] stated that interstitial fibrosis was 
present.  I did not see these slides.  

This portion of the October 1986 letter was the basis for the 
Veterans Court's decision to vacate the earlier Board decision.  
The Veterans Court interpreted the date referred to by Dr. A.E. 
as 6/17/85.  Since the Board issued the now vacated 2008 
decision, the Veteran has submitted a more legible copy of the 
October 4, 1986 letter which clearly refers to an earlier letter 
of "5/17/86."  This then is the letter referred to by the 
Veterans Court.  The Veteran has also submitted a copy of that 
letter dated "5/17/86."  

In the May 17, 1985 letter Dr. A.E. stated that the Veteran had 
been exposed to asbestos as a brake lining worker.  This 
statement is not based on any medical evidence as Dr. A.E. noted 
that he would need a lung paraffin blocks to determine if the 
Veteran had asbestosis and as Dr. A.E. stated in his discussion 
of the tissue samples that "Asbestos bodies were not found", 
which the Board must find provides evidence against this claim.  
He stated that the adenocarcinoma of the lung was probably 
metastatic from the primary adenocarcinoma of the colon.  He did 
not provide a link between exposure to asbestos and the Veteran's 
colon cancer.  

In a letter dated June 9, 1985, Dr. A.E. stated that he was 
replying to a letter from May 1985 and opined that "Yes, there 
is an association of [the Veteran's] adenocarcinoma of the colon, 
to his exposure to asbestos as a brakelining worker.  This 
relationship is somewhat less than that of asbestos insulation 
worker's, which is a ratio of 1.55 to 1."  

In the October 4, 1986 letter, Dr. A.E. confirmed diagnoses of 
adenocarcinoma of the colon, adenocarcinoma of the right lung 
probably metastatic from the colon cancer, and interstitial 
fibrosis.  He explained that asbestos was not found in any of the 
available lung slides and that paraffin blocks from the colon and 
lung tissue biopsy samples were not available that may have 
revealed asbestos bodies.  This pathologist provided an opinion 
that, according to a "legal medical certainty," an 
epidemiological relationship existed between the Veteran's colon 
cancer and his occupational exposure to asbestos.  

Dr. A.E. referred to epidemiological reports suggesting a three-
fold increase of gastrointestinal cancer in asbestos exposed 
workers when compared to the general population.  In three cases, 
asbestos bodies had been found in the colon cancer.  Dr. A.E. 
reported that the statistics did not deal directly with 
brakelining workers and that he had not found long term exposure 
data on brakelining workers but that "the principle of asbestos 
exposure to disease remained true."  

The Board assigns very little probative weight to this evidence 
from Dr. A.E.  He states that he could not find any long term 
exposure data regarding brakelining workers, but merely proposes 
that the "principle" of asbestos exposure to disease remains 
true.  This is not evidence that that exposure to asbestos at 
least as likely as not caused the Veteran's colon cancer for two 
reasons:  First, in Dr. A.E.'s own statement he could not find 
any literature that linked brakelining workers exposure to 
asbestos to such cancer.  Second, Dr. A.E. has not stated that 
the exposure to asbestos caused the Veteran's cancer.  Rather he 
has only expressed an opinion that there is an "association" 
between the Veteran's colon cancer and asbestos exposure and his 
statements depend entirely on epidemiological studies which show 
no more than an association.  Logically, this does not show 
causation by any exposure during service as there is no 
accounting for any other factors which may be common to both 
those who develop colon cancer and those who tend to work with 
asbestos.  

Simply stated, the critical question in this case is whether it 
is at least as likely as not whether something the Veteran was 
exposed to during service has caused the disability at issue, not 
whether a disability "may" have been caused by something the 
Veteran was exposed to during service and/or whether there is an 
"association" between a disability and something the Veteran 
was exposed to during service.  

Also added to the record is the transcript of a deposition from 
"W.J.", M.D. taken February 26, 1985.  When asked if he was 
aware of any relationship in the medical literature concerning 
exposure to asbestos and colon cancer, Dr. W.J. replied "Yes, I 
am.  There is some literature that would support an association 
between asbestos exposure and colon cancer."  He then referred 
to the review article by Miller from 1978.  Dr. W.J. then states 
the author determined that there was an association between colon 
cancer and asbestos exposure.  

Of note is that Dr. W.J. stated nothing of importance in his 
reference to an "association".  Rather Dr. W.J. neatly 
sidestepped the central point of Miller's 1978 article and 
mischaracterizes the article by focusing on the "association."  

As noted above, the Board finds that the point Miller was 
addressing in his article was not that there was an association, 
but rather if that association indicated a cause - effect 
relationship.  The 1978 article explains that while there is no 
doubt that an association has been demonstrated between gastro-
intestinal cancer and exposure to asbestos, the important 
question is whether the association can be interpreted as causal.  
Miller provided discussion highlighting the problems and 
deficiencies in drawing any conclusion that exposure to asbestos 
causes colon cancer.  This Board finds that this study supports 
only a finding that it is highly speculative as to whether 
exposure to asbestos causes colon cancer and, more importantly, 
whether it can be said in this case that it is at least as likely 
as not that asbestos caused colon cancer in this Veteran.

For example, the Board notes that it is a matter of record that, 
at one time, the belief was that exposure to dampness caused 
malaria, a belief later shown to be nonsense as it left out the 
causation factor (mosquitoes which transmitted the disease).  
One, however, certainly cannot argue that there is no association 
between dampness and malaria as mosquitoes are more likely to be 
present in damp areas.  The faulty logic of confusing an 
association with causation is not a basis for granting VA 
benefits.  

Simply stated, while the Board does not ask of all medical 
providers to use the phrase "at least as likely as not", saying 
that there is an "association" is significantly different then 
a finding of "causation", the basis for any grant of this claim 
under Combee.

Turning back to the deposition, when asked whether it is more 
likely than not that the Veteran's cancer was caused by asbestos 
exposure, Dr. W.J. responded "I think I'd have to have more 
information about his exact exposures before I could state 
comfortably that it was most probably associated with his 
asbestos exposure."  When asked if he know of known causes of 
colon cancer, Dr. W.J. responded that "there are lots of 
proposed etiologic factors in colon cancer:  There seems to be an 
increased risk of colon cancer in population with low fiber diets 
and in populations that have an increased consumption of meat.  
It's also been associated with ulcerative colitis and 
granulmatous colitis."  

This testimony again supports the finding that any causative 
relationship between exposure to asbestos and colon cancer is 
only speculative.  The Board finds that from Dr. W.J.'s testimony 
one could just as well say that the Veteran's consumption of meat 
caused his colon cancer.  

Submitted by the Veteran is a document entitled "PLAINTIFFS' 
FIRST AMENDED ANSWERS TO DEFENDANTS' STANDARD INTERROGATORIES" 
from the U.S. District Court of for the District of South 
Carolina involving asbestos litigation between the Veteran and 
Bendix Corporation, and indicating that the answers were pursuant 
to interrogatories serviced in October 1985.  The Veteran's 
answers to interrogatories indicates that that the Veteran worked 
with brake and clutch materials prior to, during, and after 
service and his assertion that he was exposed to asbestos at all 
of these jobs.  This document provides no evidence as to 
causation of his cancer by exposure to asbestos during service.  

Also submitted by the Veteran is an article from 2004 entitled 
"Mesothelioma and Lung Cancer Among Motor Vehicle Mechanics: a 
Meta-analysis."  This article does not refer to colon cancer or 
to adenocarcinoma.  Hence, the article is not probative of any 
fact at issue in this case.  

A copy of a 1989 medical lecture to VA Compensation and Pension 
personnel regarding asbestos related diseases of veterans is of 
record which cited statistical evidence essentially showing that 
white males with asbestosis had statistically significant 
increased incidences of colon cancer when compared the general 
white male population without asbestosis.

It was noted that asbestos bodies and fibers could be found in 
the mucosa of the colon or rectum at the base of the cancer, but 
that hospital pathologists did not routinely search for such 
fibers.  By reference to compilations of cancer mortalities by 
the National Cancer Institute and the Environmental Protection 
Agency, cancers occurred at a greatly increased rate in persons 
with significant asbestos dust exposures.  The physician 
concluded that, with respect to colon cancer, "[i]t seems 
reasonable therefore to accord veterans with known asbestos 
exposure the benefit of doubt in adjudicating their claims."

In this case, however, the Board notes that there are no biopsy 
samples showing that asbestos bodies were found in the veteran's 
colon cancer.  Therefore, the facts of this case differ from the 
statistical studies referred to by Dr. A.E., and the medical 
lecture materials.  Thus, the evidence for this case rests 
entirely on strength of the statistical evidence that could 
support a conclusion of no more than that there is an 
"association" between that colon cancer to asbestos exposure.  
As stressed in this decision and by the Federal Circuit in 
Combee, what matters is causation, not merely an association.  

Evidence unfavorable to the Veteran's claims includes an April 
2004 VA examination that included consultation with the VA 
outpatient clinic Chief of Gastroenterology.  The VA examiner 
concluded that there was no proven connection between asbestos 
exposure and colorectal cancer.  It was noted that several 
literature articles showed a statistical concurrence which was 
not deemed significant as both asbestos exposure and colorectal 
cancer were common occurrences.  The examiner concluded that the 
Veteran's colorectal cancer with lung metastasis were unrelated 
to asbestos exposure in service.  

This examiner did not have benefit of review of the claims 
folder, to include the positive evidence in support of the claim 
addressed above.  However, the question here is whether there is 
a causative relationship between exposure to asbestos and colon 
cancer, a question that does not depend on the facts particular 
to this case, but rather on the state of medical knowledge.  

In September 2007, the Board made arrangements to have the 
Veteran's case reviewed by a Veterans Health Administration 
physician.  In a November 2007 report, a VA gastroenterologist 
found no direct link between the Veteran's colorectal cancer and 
asbestos exposure, indicating that any coexistence was purely 
incidental, providing significant evidence against this claim.  
The examiner was unable to provide an opinion as to the causal 
relationship to herbicide exposure absent more specific 
information as to the actual herbicide exposure involved in the 
case.

The Board finds that the April 2004 opinion and the September 
2007 opinion are essentially in agreement with the evidence 
submitted by the Veteran.  This evidence, taken together, 
provides that while there is a statistical association between 
gastrointestinal cancer and asbestos exposure, the state of 
medical knowledge is that there is no showing that the 
association is one of causation and, in this case, it is less 
likely as not that asbestos exposure in service caused the 
Veteran's gastrointestinal cancer.  The most probative evidence 
of record, including medical information supplied by the Veteran 
himself, is found to support this finding.  

Here, the Board must emphasize that it has reviewed the evidence 
under the evidentiary standard applicable to claims for VA 
disability compensation, which is the "as likely as not"  or 
"equipoise" standard, sometimes referred to as resolving 
reasonable doubt in favor of the claimant.  This is an 
evidentiary standard best explained by the Veteran Court as when 
there is a "tie" between the evidence favorable to the claim 
and the evidence unfavorable to the claim, the claim must be 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990) 
(analogizing to the baseball rule that when there is a tie 
between the base runner and the ball "the tie goes to the 
runner").  This is an evidentiary standard, it is not a standard 
for determining the state of medical knowledge.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for adenocarcinoma of the colon and metastatic 
carcinoma of the right lung.  Because the preponderance of the 
evidence is against the Veteran's claims, there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal must be denied.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in December 2002 and March 2009.  Both 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's respective 
duties for obtaining evidence.  The March 2009 letter provided 
the Veteran with notice as to how VA assigns disability ratings 
and effective dates in the event that service connection is 
established.  

Here, the duty to notify was not completely satisfied prior to 
the initial unfavorable decision on the claim by the RO.  Since 
that time however content complying notice has been provided by 
the March 2009 letter.  Although there is a timing error in the 
notice the error has not resulted in any prejudice to the 
Veteran.  The Veteran has had a meaningful opportunity to 
participate in the development of his claim since the last notice 
letter, and has done so.  He has submitted evidence and argument 
that goes directly to the issue in dispute in this case - a 
causative relationship between his service and his cancer.  He 
has thus shown that he fully understands what is needed to 
substantiate his claims.  Indeed, his actions demonstrate that he 
has a greater awareness of what evidence is needed in this case 
than would likely have been gleaned from any timely notice sent 
in response to receipt of his claim.  As the Veteran has not been 
prejudiced by the defect in notice that defect does not require 
that the Board delay adjudication of his appeal.  See Sanders v. 
Shinseki, 129 S.Ct. 1696 (2009) (explaining the rule of 
prejudicial error in the context of claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records, VA 
treatment records, and all evidence identified by the Veteran or 
the record is associated with the claims file.  VA afforded the 
Veteran an adequate examination in April 2004 and obtained an 
additional adequate expert opinion in November 2007.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


